Stiles, J.
The motion to affirm for want of any reviewable matter in the record must be granted. The necessity of presenting the entire case here when a mechanic’s lien is the subject of the action has been discussed and ruled upon until it is settled as the practice while the statutes remain as they now are. The appeal is taken upon the judgment roll alone, from which it appears that there was a trial of the cause, at which evidence was introduced, and there was a decision upon the merits. Judgment affirmed.
Anders, C. J., and Scott, Hoyt and Dunbar, JJ., concur.